 

Exhibit 10.39

 



SECOND AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

FOR

DOUGLAS C. HEWITT, SR.

 

This Amendment to Executive Employment Agreement (“Agreement”) is entered into
by and between Douglas C. Hewitt, Sr. (“Employee”) and Richfield Oil & Gas
Company (“Richfield”), for and on behalf of itself, its subsidiaries, and its
affiliated companies (collectively, “Employer”), effective as of January 15,
2014 (the “Effective Date”) and amendments the Executive Employment Agreement
between the parties entered on January 1, 2012.

 

AMENDMENT

 

The following paragraphs in the January 1, 2012 Agreement is hereby deleted:

 

“3.5           In consideration of the access to the confidential information
contained in Article 4, Employee agrees that, for a period of two (2) years
following separation of employment, the Employee will not directly or indirectly
(a) solicit, induce to terminate or reduce its business, or (b) agree to provide
products and/or services that compete directly with the material products and
services provided, marketed, and/or under development by the Employer at any
time during the three (3) years preceding the Employee’s separation from
employment with Employer for any person or entity who paid or engaged Employer
for products and/or services, or who received the benefit of Employer’s products
and/or services, or with whom the Employee had any substantial dealings, while
Employee was employed by Employer, during the three (3) years preceding the
Employee’s separation from employment with Employer on condition that Employee
had no preexisting relationship to employee.  However, this restriction applies
only to those products and/or services that the Employee was personally involved
in.

 

3.6           Employee further agrees that Employee will not, during the two (2)
year period following separation of employment, solicit, directly or indirectly,
or cause or permit others to solicit, directly or indirectly, any person (i)
formerly employed by Employer during the six (6) month period immediately
preceding or following Employee’s termination of employment (“Former Employee”)
or (ii) employed by Employer (“Current Employee”).  The term “solicit” includes,
but is not limited to, the following (regardless of whether done directly or
indirectly):  (a) requesting that a Former or Current Employee change
employment; (b) informing a Former or Current Employee that an opening exists
elsewhere; (c) assisting a Former or Current Employee in finding employment
elsewhere; (d) inquiring if a Former or Current Employee “knows of anyone who
might be interested” in a position elsewhere; (e) inquiring if a Former or
Current Employee might have an interest in employment elsewhere; (f) informing
others of the name or status of, or other information about, a Former or Current
Employee; or (g) any other similar conduct, the intended or actual effect of
which is that a Former Employee affiliates with another employer or a Current
Employee leaves the employment of Employer.

 

3.7           Employee further agrees that Employee will not, during the two (2)
year period following separation of employment, directly or indirectly, compete
with the Employer within the Townships where the Employer owns or controls oil &
gas leases except where Mountain Home Petroleum currently owns acreage.”

 



1

 

 

Exhibit 10.39

 

The following paragraphs replaces the above deleted paragraph:

 

3.5           In consideration of the access to the confidential information
contained in Article 4, Employee agrees that, for a period of two (2) years
following separation of employment, the Employee will not directly or indirectly
(a) solicit, induce to terminate or reduce its business, or (b) agree to provide
products and/or services that compete directly with the material products and
services provided, marketed, and/or under development by the Employer at any
time during the two (2) years preceding the Employee’s separation from
employment with Employer for any person or entity who paid or engaged Employer
for products and/or services, or who received the benefit of Employer’s products
and/or services, or with whom the Employee had any substantial dealings, while
Employee was employed by Employer, during the two (2) years preceding the
Employee’s separation from employment with Employer on condition that Employee
had no preexisting relationship to employee.  However, this restriction applies
only to those products and/or services that the Employee was personally involved
in and the employee did not have a preexisting relationship.

 

3.6           Employee further agrees that Employee will not, during the two (2)
year period following separation of employment, solicit, directly or indirectly,
or cause or permit others to solicit, directly or indirectly, any person (i)
formerly employed by Employer during the six (6) month period immediately
preceding or following Employee’s termination of employment (“Former Employee”)
or (ii) employed by Employer (“Current Employee”).  The term “solicit” includes,
but is not limited to, the following (regardless of whether done directly or
indirectly):  (a) requesting that a Former or Current Employee change
employment; (b) informing a Former or Current Employee that an opening exists
elsewhere; (c) assisting a Former or Current Employee in finding employment
elsewhere; (d) inquiring if a Former or Current Employee “knows of anyone who
might be interested” in a position elsewhere; (e) inquiring if a Former or
Current Employee might have an interest in employment elsewhere; (f) informing
others of the name or status of, or other information about, a Former or Current
Employee; or (g) any other similar conduct, the intended or actual effect of
which is that a Former Employee affiliates with another employer or a Current
Employee leaves the employment of Employer.

 

3.7          Employee shall have the right to compete with the Company on the
condition that any project in which he desires to participate is first proposed
to the Company and if the Company declines full participation he may participate
in the project under no better terms terms then was proposed to the Company.
 Employee further agrees that Employee will not, during the two (2) year period
following separation of employment, directly or indirectly, compete with the
Employer within the Townships where the Employer owns or controls oil & gas
leases except where Mountain Home Petroleum currently owns acreage or the
acreage or projects which the Company declined to participate.”

 

The Parties hereby reaffirm all other terms and conditions contained in the
January 1, 2012 Employment Agreement.

 

IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement in
multiple originals as of the date indicated and effective as of the Effective
Date.

 

Richfield Oil & Gas Company

 

By:     /s/ Michael A Cederstom   Date:   1-30-2014   Michael A Cederstrom
Corporate Secretary       EMPLOYEE                 By:  /s/ Douglas C Hewitt,
Sr.   Date: 1-30-2014   Douglas C. Hewitt, Sr.      

 



2



 

 